— Order, Supreme Court, New York County (Shorter, J.), entered February 27, 1985, denying petitioner-appellant’s application to stay arbitration, reversed, on the law, without costs or disbursements, and the application granted.
Respondent was injured when his car collided with one driven by Brown, whose insurer paid the policy limits of $10,000 on respondent’s bodily injury claim. Alleging that his injuries exceed that amount, respondent, who has a $10,000 bodily injury limit policy with petitioner on his own car, has sought arbitration of his claim under his own policy’s supplementary underinsured motorist indorsement.
Insurance Law § 3420 (f) (1) mandates insurance coverage for damages caused by an uninsured motor vehicle. The following paragraph, (f) (2), authorizes an optional plan whereby car owners may supplement their uninsured motorists coverage by insuring against damages caused by vehicles carrying insurance that is lesser in bodily injury limits than their own insurance. Respondent elected this option. In his policy it is called underinsured motorists coverage. In its applicability, it tracks the wording of paragraph (f) (2). Since Brown and respondent’s policies have the same bodily injuries limits, Brown cannot be deemed either an underinsured motorist in respondent’s policy or one who would trigger coverage under paragraph (f) (2). Hence there is no arbitrable claim. Concur — Murphy, P. J., Ross, Asch and Lynch, JJ.